Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been made special under the Cancer Immunotherapy Pilot Program on December 6, 2021. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on August 4, 2022. Claims 1-5 and 7-20 are currently pending. Claims 1, 7, 11, 13, 14 have been amended, claim 6 has been canceled by Applicants’ amendment filed on 8/4/2022. No claims were newly added. 
In response to the restriction requirement of August 4, 2022, Applicants’ election of the following species was previously acknowledged:
1. A species of engineered human CART cells: CAR-T cells comprising (i) a disrupted T cell receptor alpha chain constant region (TRAC) gene; (ii) a disrupted ~2M gene; and (iii) a nucleic acid encoding the CAR
2. A species of tumor antigen: BCMA
3. A species of antibody: Daratumumab
4. A species of human cancer patient: multiple myeloma. 


Therefore, claims 1-5 and 7-20 are currently under examination to which the following grounds of rejection are applicable.
Priority
	This application is a continuation of PCT/IB2020/056085 filed on June 26, 2020. Applicants’ claim for the benefit of a prior-filed provisional application 62/951,732 filed on December 20, 2019 and prior-filed provisional application 62/867,764 filed on June 27, 2019  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is June 27, 2019 .
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 8/4/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 175 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 11, the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
Claims 1-5 and 7-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-127 of copending Application No. 17/359,041 in view of Casneuf et al., (2016 Blood Advances ; pp. 2105-2114). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/359,041. This rejection has been modified as necessitated by amendment of the claims in the response filed 8/4/2022.
Claim 1 of  copending ‘041 is directed to a method for treating a B-cell malignancy in a human patient, the method comprising:
(i) administering to a human patient having a first dose of B-cell malignancy a natural killer (NK) cell inhibitor; and
(ii) administering to the human patient a first dose of a population of genetically
engineered T cells after step (ii), wherein the population of genetically engineered T cells
comprising T cells that comprise (a) a nucleic acid coding for a chimeric antigen receptor (CAR)
that binds CD19; optionally wherein the genetically engineered T cells are deficient in expression of MHC Class-I. 

Claim 1 of the invention is directed to a method for treating cancer, the method comprising administering to a human cancer patient:
(a) an effective amount of an NK cell inhibitor, wherein the NK cell inhibitor is an
antibody that binds CD38;; and
(b) an effective amount of a population of engineered human T cells expressing a CAR (CART cells), wherein the engineered human CART cells comprise disrupted MHC class I, and wherein the CAR comprises an ectodomain that comprises an antigen-binding fragment, which binds a tumor antigen.

The instant claims differ from claims 1-127 by no requiring treatment of a B-cell malignancy. Thus the instant claims are generically drawn to treatment of any cancer including a B-cell malignancy. Thus, in the instant case, claim 1 is generic to the invention claimed in claims 1-127 of copending Application No. 17/359,041.   
Additionally, the instant claims newly require that NK cell inhibitor is an antibody that binds CD38.
Before the effective filing date of the claimed invention, Casneuf et al., teaches inhibitors of natural killer (NK) cells, including Daratumumab, a human CD38 imunoglobulin G 1k monoclonal antibody.
It would have been prima facie obvious to select Daratumumab, as a human CD38 antibody inhibitor with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicants’ Arguments as they apply to rejection of claims 1-5 and 7-20 on the ground of nonstatutory double patenting
At page 5 of the remarks filed on  August 4, 2022, Applicants allege that “For the sole purpose of accelerating prosecution, Applicant submits herewith electronic Terminal Disclaimers (eTDs) over the co-pending application so as to obviate this rejection”. 
The examiner has not been able to locate the filing of the eTDs over the co-pending. Therefore, the rejection of record stands.
Claim Rejections - 35 USC § 112 – written description
Claims 1-5 and 7-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection has been modified as necessitated by amendment of the claims in the response filed 8/4/2022.
Claim 1 has been amended to recite “the NK cell inhibitor is an antibody that binds CD38”. The instant claims are broadly directed to a genus of antibodies that bind CD38, where said antibodies are inhibitors of NK cells. There is not structure/function correlation for the claimed genus of antibodies that bind CD38 leading to inhibition of NK cells (e.g, function or/and number)
The Specification states:
“The present disclosure is based, at least in part, on the unexpected discoveries that an anti-CD38 antibody (daratumumab), which is an exemplary NK cell inhibitor, successfully depleted NK cells both in vitro and in vivo but did not affect T cell numbers, including numbers of genetically engineered T cells expressing a chimeric antigen receptor (CAR), and did not activate CAR T cells. “ (paragraph [0004] ) of the published application).

“Further, it was found that, unexpectedly, daratumumab pre-treatment significantly reduced NK cell-mediated CAR T cell lysis (e.g., by approximately 50%) and preserves the viability and number of allogeneic CAR T cells. Moreover, combined therapy of  daratumumab and CAR-T cells exhibited synergistic effect in reducing tumor burden and extending survival rates in a xenograft mouse model, even in the presence of NK cells.” (paragraph [0004] ) of the published application).

It was known in the art that allogeneic CAR T cell therapy, comprising disrupted MHC class I (MHC-I) complexes, was an alternative to autologous CAR T cell therapy, however the disrupted  MHC-I  in the allogeneic T cells renders the CAR T cells susceptible to elimination by 
    PNG
    media_image1.png
    467
    731
    media_image1.png
    Greyscale
the host natural killer (NK) cell-mediated immune response (paragraph [0003]) of the published application). The specification also evidences CD38 expression on anti-BCMA CAR T cells, CD38 expression on anti-CD19 CAR T cells, and CD38 expression on normal immune cells (PBMCs) of different donors ( e.g, healthy donor (Donor 3469) healthy donor (Donor 3383), healthy donor (Donor 3469), healthy donor (Donor 3383). The Specification discloses the frequency of anti-BCMA CAR T cell lysis in a co-culture of anti-BCMA CAR T cells and purified NK cells from a normal donor that were pre-treated with daratumumab or isotype control mAb, where pre-treatment with  daratumumab significantly reduced NK cell-mediated CAR T cell lysis (e.g., by approximately 50%) and preserves the viability and number of allogeneic CAR T cells. Additionally, Figures 10A-10C evidence protection from NK mediated cell lysis in co-cultures with a 3:1 ratio of daratumumab-treated 
    PNG
    media_image1.png
    467
    731
    media_image1.png
    Greyscale
 NK cells to anti-BCMA CAR T cells (paragraph [0047] of the published application). Figure 12 illustrates significant in vivo reduction of NK cells in mice injected with daratumumab (DARA). Figures 14A-14C illustrate significant reduction of tumor volume and survival of immune-deficient mice intravenously injected with daratumumab and anti-BCMA CAR-T cells relative to control and daratumumab or anti-BCMA CAR-T cells alone (paragraph [0051]). 
Before the effective filing date of the claimed invention, it was routine and well known in the art that  that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope. See Almagro & Frans son, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I). Further, the state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable. The unpredictable sensitivity of proteins interaction and function to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36) who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding. In fact, the prior art of Weers et al., ., (J Immunol 2011; pp. 1840-1848) found that Daratumumab binds to an epitope located to two β-strand–containing amino acids 233–246 and 267–280 of CD38 polypeptide and replacing serine at position 274 for phenylalanine (S274F) completely abolished daratumumab binding (page 1842; col. 2, para 5). Further, Weers et al., teaches that the same mutation at position 274 did not did not affect binding of other competition group 3 Abs (e.g, (EC50 values: HM-025, 15 ng/ml; HM-028, 15 ng/ml; HM-034, 17 ng/ml) (Fig. 2C)). Weers et al., hypothesizes “Presumably, the binding of daratumumab to this unique CD38 epitope clusters and positions the Ab Fc in a way that facilitates more optimal binding and/or activation of complement proteins. (page 1846; col. 1, para. 1)”.  These references demonstrate that even a single amino acid alteration or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristics of a binding protein. Additionally, Weers et al., highlights the unpredictability of using any inhibitor that competes with daratumumab for binding to CD38. 
Thus, while applicant has described  daratumumab as the effective anti-CD38 antibody that  successfully depleted NK cells both in vitro and in vivo but did not affect T cell numbers, including numbers of genetically engineered T cells expressing a chimeric antigen receptor (CAR), and did not activate CAR T cells, the described species cannot be considered representative of the genus of antibodies that bind CD38 to inhibit NK cells. Further, while applicant claims other embodiments where the anti-CD38 antibody contains at least 85% identity to the heavy chain CDRs or light chain CDRs of  daratumumab, the Specification is silent about any critical domains of the amino acid sequence of the heavy and light variable regions, particularly in the CDRs of daratumumab that are critical for inhibiting NK cells (e.g, frequency and function). 
Thus, given the above, it is clear that in the protein biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed invention.
                                   Claim Rejections - 35 USC § 103  	Claims 1-4, 7-8, 12-17 and 19-20  remain rejected under 35 U.S.C. 103(a) as being unpatentable over Peddareddigari et al. (WO 2020/183147, earliest foreign filing priority 11 March 2019; of record IDS filed on 12/21/2021) in view of Casneuf et al., (2016 Blood Advances ; pp. 2105-2114), and further in view of Duchateau et al. (WO 2018/073393; publication date 26 April 2018). This rejection has been modified as necessitated by amendment of the claims in the response filed 8/4/2022.
Regarding claims 1, 2 and 3, Peddareddigari et al., discloses methods for the treatment of cancer comprising administration to a subject of CART cell therapy and the anti-CD38 antibody (page 4; claims 1 and 18). Peddareddigari et al., teaches introducing a nucleic acid construct encoding a CAR into the cell, where the cell  is allogenic (page 12). Moreover, Peddareddigari et al., states “in addition to targeting CD38 positive myeloma cells, daratumumab may exert indirectly on cells by allowing an increase in T helper cells, cytotoxic T-lymphocytes, T cell function response and T-cell clonality (Figure 2). The researchers identified a subpopulation of T cells (Tregs) that express CD38 at high levels, which showed a significant and immediate decline following a dose of daratumumab.” (page 8).
Peddareddigari et al., does not explicitly teach “wherein the NK cell inhibitor is an antibody that binds CD38”. 
Casneuf discloses that Daratumumab is a human CD38 monoclonal antibody that binds CD38 expressed “on natural killer (NK) cells, which are important for daratumumab-mediated antibody-dependent cellular cytotoxicity (ADCC).” (abstract). Peddareddigari et al., teaches reduced number of NK-cells in vitro and in vivo after administration of  Daratumumab.
Peddareddigari et al., does not teach that CAR cells comprise a disrupted MHC class I. 
However, before the effective filing date of the claimed invention genetic modifications of allogeneic CAR cells including disruption of MHC I, beta-2-microglobune (β2M) gene and TRAC gene to generate engineered T cell non-alloreactive and suitable for allogeneic transplantation, minimizing the risk of graft versus host disease were well known and routine in the art of immunotherapy, as evidenced by the teachings of Duchateau et al. The author discloses allogeneic T cells for immunotherapy comprising both TRAC and β2M disruptions (page 2, lines 3-17; page 6, lines 10-15; page 13, lines 3-43). Moreover, Duchateau teaches modified T CAR cells expressing undetectable level of MHC molecules (page 14; lines 6-14).
It would have been obvious for one of ordinary skill in the art to modify the allogenic CAR T cells of  Peddareddigari to further disrupt the MHC I,  the T cell receptor alpha chain constant region (TRAC) gene and B2M gene according to Duchateau leading to: (i)  loss of function of the endogenous TCR to prevent CAR cells to be recognized by histocompatibility antigens present on normal healthy cells of the patient following administration and (ii) loss of function of MHC reducing chances of host T cells to recognize and reject the allogeneic CAR T, thus rendering the engineered T cell non-alloreactive and suitable for allogeneic transplantation, minimizing the risk of graft versus host disease. A skilled artisan would have had a reasonable expectation of success as the generation of MHC I cells and TCR negative T cells obtained by targeting various sequences of the  MCH I gene, the constant region of the T cell receptor gene (TRAC gene) and  B2M gene was known in the art before the effective filing date of the claimed invention.  
Regarding claim 4, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claims 1-3., Moreover, Duchateau teaches insertion into the disrupted TCR gene of a CAR targeting CD123 or CD22 (page 6, lines 1-6).  
Regarding claims 5, 19 and 20, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claim 1. Moreover, Duchateau teaches insertion into the disrupted TCR gene of a CAR targeting CD19, CD70 or  CD33 (page 19, lines 6-15).  
Regarding claims 7 and 13-16, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claim 1. Moreover, Peddareddigari discloses that daratumumab is an anti-CD38 antibody (page 8).
Regarding claim 8, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claim 1. Moreover, Peddareddigari states “Where the anti-CD38 antibody is administered before immunotherapy administration, the anti-CD38 antibody may deplete CD38 positive expressing cells involved in immune suppression” (page 4).
Regarding claim 12 and 16, the combined teachings of Peddareddigari and  Duchateau make obvious the invention of claims 1, 3, 13-14. Moreover, Peddareddigari provides doses the anti-CD38 antibody for administration  to the subject may be from 8 to 24 mg/kg. (page 4).
Response to Applicants’ Arguments as they apply to rejection of claims 1-4, 7-8, 12-17 and 19-20  under 35 USC § 103  	At pages 6-9 of Applicants’ remarks filed on 8/4/2022, Applicants essentially argue that: 1) “The instant application teaches that CART cells having disrupted MHC class I would be susceptible to elimination by host NK cells due to the lack of MHC class 1-NK KIR interaction, which prevents NK cells from eliminating self-cells. Page 11, last paragraph”, 2) “The instant application reports the discovery that an anti-CD38 antibody (an NK cell inhibitor) successful depleted NK cells, which in turn, protects allogenic CAR-T cells having disrupted MHC class I (using ~2M disruption as an example) from host NK cell-mediated cell lysis. Pages 11-12, bridging paragraph”, 3) “Peddareddigari, as noted in the Office Action, discloses methods for treating cancer using CAR-T cells in combination with an anti-CD38 antibody. Page 13, 3rd paragraph. This reference discloses the co-use of anti-CD38 antibody with CAR-T cells to promote T cell expansion in tumor microenvironment, and to prevent or treat cytokine release syndrome (CRS) resulting from CAR-T therapy by depleting immune regulatory cells such as macrophages, monocytes, and myeloid-derived suppressor cells. Pages 2-3, bridging paragraph, and page 5, 4th paragraph. See also page 7, 3rd and 4th paragraphs.” 4) “As noted in the Office Action (page 13), Peddareddigari does not touch on CAR-T cells having disrupted MHC class I molecules. As such, this reference also does not touch on potential problems associated with MHC class I defective CAR-T cell therapy, such as the NK cell-mediated cell lysis, the problem that the instantly claimed method intends to solve”, 5) “Duchateau discloses modified allogeneic cells suitable for cell therapy, including disrupting TRAC, β2M, and other genes. Like Peddareddigari, this reference also does not mention the problem associated with MHC class I-deficient CAR-T cells that the instantly claimed method intends to solve.” 6), “Akin to the In re Omeprazole, the references cited in the instant application, Peddareddigari and Duchateau, do not recognize the problem associated with MHC class I deficient CAR-T cell therapy discussed above”, 7), “As set forth in MPEP § 2145, an applicant can rely on evidence showing that the claimed  invention yields unexpectedly improved properties or properties not present in the prior art to rebut an obviousness rejection. Further, the law is well settled that "[ w ]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art;" emphasis added. See Pfizer v. Apotex, 480 F.3d 1348, 1370 (Fed. Cir., 2007).”, 8), “ unexpected improvement arising from the co-use of the CAR-T cell/anti-CD38 antibody as claimed as compared with conventional CAR-T cell therapy. For example, Example 4 discloses that daratumumab (an exemplary anti-CD38 antibody) depleted NK cells while T cell numbers remained unaffected surprisingly, even though CD38 expression was detected on both NK cells and T cells. See, FIGs. 6A-6B.” and 9) neither Peddareddigari nor Duchateau provides any insight regarding the protective effect of an anti-CD38 antibody against NK cell-mediated lysis of CAR-T cells having disrupted MHC class I molecules as disclosed in Example 5 (Figures 7A -7B),  Examples 7 and 8 (FIG. 9A and Figs. 10B-10C), Example 10 (Figures 12 and 13) and Example 11 (Figures 14A-14B).  Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2), 3), 4) and 5), the instant claims are directed to a method a treating cancer requiring administering to a patient : 1) an effective amount of an  antibody that binds CD38 which is a NK cell inhibitor, and 2) an effective amount of a population of engineered human CART cells comprising an antigen-binding fragment, which binds a tumor antigen., wherein the engineered human CART cells comprise disrupted MHC class I. As applicants concede, Peddareddigari, discloses methods for treating cancer using CAR-T cells in combination with an anti-CD38 antibody wherein the an anti-CD38 antibody is, daratumumab. This is the same anti-CD38 antibody used in the instant invention where pre-treatment  of CAR T cells with NK cells with daratumumab significantly reduced NK cell-mediated CAR T cell lysis (e.g., by approximately 50%) and preserves the viability and number of allogeneic CAR T cells (paragraph [0449]; Figure 10). In relation to daratumumab being an inhibitor of NK cells, the properties of daratumumab are necessarily present in the product. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” See MPEP 2112.01 or In re Best, 195 USPQ 430, 433 (CCPA 1997). With regard to Applicant’s argument that Peddareddigari does not teach the entire claimed subject matter, the Examiner agrees.  However, Peddareddigari is not applied alone, but in combination with Casneuf and  Duchateau, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Furthermore, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The office has provided motivation to modify the allogenic CAR T cells of  Peddareddigari in a method of treating cancer too further disrupt the MHC I,  the T cell receptor alpha chain constant region (TRAC) gene and B2M gene according to Duchateau. 
"IT]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977)). 
Regarding 6), it is unclear how the “the flaws in the prior art formulation that had prompted the modification had not been recognized” in In re Omeprazole relate to the claimed methods made obvious or suggested by the combined teachings of Peddareddigari, Casneuf and  Duchateau. All what is require in the invention is the two steps of administering to a patient : 1) an effective amount of an  antibody that binds CD38 which is a NK cell inhibitor, and 2) an effective amount of a population of engineered human CART cells comprising an antigen-binding fragment, which binds a tumor antigen, wherein the engineered human CART cells comprise disrupted MHC class I. Applicants have not provided an example of a structural limitation of the NK cell inhibitor that is an antibody that binds CD38 that was not address, nor any structural limitations added by the recitation of an intended use, e.g, reducing NK cell-mediated CAR T cell lysis and preserving the viability and number of allogeneic CAR T cells.
Regarding 8), with respect to applicants' argument that, "Example 4 discloses that daratumumab (an exemplary anti-CD38 antibody) depleted NK cells while T cell numbers remained unaffected surprisingly, even though CD38 expression was detected on both NK cells and T cells (see page 8),"  is not found persuasive because it is noted that the features upon which applicant relies (e.g, CD38 expression on both NK cells and T cells and administration of daratumumab depleting NK cells while T cell numbers remained unaffected according to Figures 6B and 6C, respectively) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite administration of daratumumab to NK cells and T cells expressing on their surface CD38 and doses of  daratumumab taught in the specification. 
Regarding 9), the claims as written do not require, for example, that “daratumumab did not affect anti-BCMA CART cells numbers or frequency”, “pre-treatment with daratumumab protected anti BCMA CART cell from NK induced cell lysis in a dose-dependent manner”, “in vivo effect of daratumumab on NK and CAR T cells in murine xenograft model of acute lymphoblastic leukemia”, “the addition of daratumumab dramatically increased the efficiency of anti-CD19 CART cells in the presence of NK cells” or “combination of anti-BCMA CART cells and daratumumab showed increased efficacy in both tumor inhibition and prolonged survival in a mouse model of multiple myeloma compared to either anti-BCMA CAR-T cells or daratumumab alone”. Hence the argument is not persuasive as they argue limitations that are not present in the claims.
***
Claims 9-11 and 18 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Peddareddigari et al. (WO 2020/183147, filing priority 11 March 2019; of record IDS filed on 12/21/2021) in view of Casneuf et al., (2016 Blood Advances ; pp. 2105-2114) and  Duchateau et al., (WO 2018/073393; publication date 26 April 2018), as applied to claim 1, and further in view of Turtle et al (US Pub 2021/0223248) and Hay et al., (Drugs. 2017 March ; 77(3): 237–245) . This rejection has been modified as necessitated by amendment of the claims in the response filed 8/4/2022.
With regard to instant claim 1, the combined teachings of Peddareddigari, Casneuf and  Duchateau  render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Duchateau discloses administration of 30 x 106 CD19 CAR T cells (page 22).
The combined teachings of Peddareddigari, Casneuf and  Duchateau  do not disclose that a method further comprising a pre-conditioning regime. 
Before the effective filing date of the claimed invention, Turtle discloses that patients undergoing T-CAR therapy who received lymphodepletion chemotherapy with a cyclophosphamide-based regimen with or without fludarabine (Table 1), followed 2-4 days later by infusion of the CD19-specific CAR-modified T cells (paragraph [0208] of the published application).  Moreover, Hay et al., evidences that lymphodepletion for patients receiving adoptive immunotherapy with chimeric antigen receptor-modified T (CAR-T) cells, creates a favorable immune environment for adoptively transferred CAR-T cells, improving their in vivo expansion, subsequent persistence, and clinical activity. 
It would have been obvious for one of ordinary skill in the art to further modify the method of Peddareddigari, Casneuf and  Duchateau according to the teachings of Turtle and Hay to introduce a tolerance regime  that includes administering effective doses of lymphodepletion agents to generate a favorable immune environment for adoptively transferred CAR-T cells to further reduce host T cells from recognizing and rejecting the allogeneic CAR T cells that may still comprise a MHC through host versus graft (HVG) allogeneic rejection.
Response to Applicants’ Arguments as they apply to rejection of claims 9-11 and 18 under 35 USC § 103  	At pages 9-10 of Applicants’ remarks filed on 8/4/2022, Applicants essentially argue that Turtle and Hay cannot cure the deficiencies in Peddareddigari and Duchateau discussed above. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Applicants have not submitted new arguments to rebut rejection of claims under 35 USC § 103 made in the Office Action filed on 5/4/2022 over Turtle and Hay. Therefore claims 9-11 and 18 remain rejected under 35U.S.C. 103 for the reasons of record the reasons set forth in the paragraphs above. 
Conclusion
Claims 1-5 and 7-20 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633